Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Goodhue on 02/19/2021.
The application has been amended as follows:  

Claim 1 line 3 replaced “a opposite” with –an opposite--.
Claim 1 line 4 replaced “a vertical axis” with –a vertical axis of the central portion--.
Claim 1 line 6 replaced “first” with –first side--.
Claim 1 line 19-20 replaced “a branch” with –the branch--.

Claim 12 line 3 replaced “a opposite” with –an opposite--.
Claim 12 line 4 replaced “a vertical axis” with –a vertical axis of the central portion--.
Claim 12 line 20 replaced “end” with –ends--.

Claim 16 line 1 replaced “claim 15” with –claim 12--.

Claim 19 line 3 replaced “a opposite” with –an opposite--.
Claim 19 line 4 replaced “a vertical axis” with –a vertical axis of the central portion--.
Claim 19 line 6 replaced “first” with “first side”.
Claim 19 line 17-18 replaced “a branch” with –the branch--.
Claim 19 line 23 replaced “end” with –ends--.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Element number 142, the non-slip branch engaging mechanism is not shown in any of Figs. 7-10 (see page 7, line 4), and therefore number --142-- was added to FIG 8 to properly denote the non-slip branch engaging mechanism 142 in the form of a thumb screw (as stated at pg. 7 lines 4-7).
Element number “128” in Fig. 8 was changed to –122-- since page 7, lines 16-17 state “FIG. 8 and 9 illustrate the licking branch holder 100 secured to a support structure 122.”

  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the deer attraction device comprising the combination of supporting structures in addition to the triangular shape with a base for fitting against a tree where the base is what has the teeth for engaging the tree, and where the supporting structures are a t-post hole for fitting over a t-post, screw holes for securing against a tree, and a strap for securing against a support.
The prior art of record teaches single securement methods for securing against or on a support structure. For example;
US 9185902 B1 to Mazzei teaches a tree branch support which utilizes a clamp to secure to support structure.

US 2941767 A to Mogey, US 2502049 A to Kaminski, US 2462442 A to Wallace and US 2238134 A to Schoen teach branch holders which utilize straps to hold the devices against trees as supports.
However, these devices fail to teach or suggest the use of the three different supporting structures as in the instant application. They fail to specifically teach a t-shaped hole for fitting over a t-post, as well as screw holes, and a strap for securing against a support. 
Additionally, there would be no motivation to further modify these devices to have the same three support structures in order to hold them against or on other support structures since adding additional supporting means would obviate the need for the initial supporting means in each device. For example, the clamp of Mazzei functions to clamp the device to a support structure and hold a tree branch, and adding additional t-post holes, screw holes, or straps would only obviate the clamp itself. 
The prior art additionally fails to teach the generally triangular shaped central portion with a base side meant to be fastened against a support or tree, which further comprises teeth. 
While devices such as Mogey, US 20030094553 A1to Mullis, and US 2941767 A to Auer teach a surface with teeth meant to be fastened against a tree in order to prevent the device from sliding, these references fail to teach the generally triangular shape with a base side meant for fitting against a tree. 
Devices that do teach a triangular shape, such as US 0601977 A to McDonald and WO 2004101915 A1 to Killip do not teach a base side meant for fitting against a tree or support.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090084019 A1 to Carnevali teaches a support structure fastened by screws with an adjustable support part.
US 20120043448 A1 to Liao teaches an adjustable umbrella holder which is radially adjustable and fastens using a clamp.
US 0635612 A to Tardel teaches an adjustable umbrella holder with a clamp.
US 1737151 A to Derbyshire teaches multiple holding devices connected to a strap.
US 3304036 A to Davis teaches a radially adjustable umbrella holder.
US 2502049 A to Kaminski teaches a branch holder which utilizes straps to secure to a support structure.
US 3155353 A to Small teaches an adjustable support for umbrellas.
US 0601977 A to McDonald teaches a generally triangular shaped body for supporting a canopy.
US 20150090849 A1 to Breitweiser teaches an adjustable support device which utilizes a clamp to secure to support structures.
US 9087462 B1 to Gallus teaches a flag mount which can be attached or detached utilizing straps.
WO 2004101915 A1 to Killip teaches a shaft clamp assembly which has a generally triangular body.
DE 202012102458 U1 teaches an adjustable holder which uses a circular shaped aperture to secure to supports.
CA 2635325 A1 to Florent teaches a generally triangular shaped body with screw holes.

CH 423114 A teaches an adjustable umbrella holder with a clamp securement assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647